

CONSULTING AGREEMENT




This Consulting Agreement (the “Agreement”) is made as of this 4th day of
January 2010, between Shrink Nanotechnologies, Inc., a Delaware corporation (the
"Company"), and Justin Heit (the "Consultant") and shall be effective upon
execution by the Company and the Consultant (the "Effective Date").  The Company
and the Consultant are collectively referred to herein as the “Parties.”


The Consultant has agreed to provide certain services  to the Company in
developing its biotech and related products and, has also agreed to provide
research, prototype and product development assistance relating to the Company’s
life sciences related products as more fully enumerated on Exhibit A annexed
hereto (collectively, the “Field of Interest”), and to prepare instructional
videos or materials for use in academic and corporate laboratories, each as more
fully enumerated in Exhibit A annexed hereto (collectively, as more fully
elaborated herein, the “Services”).  Accordingly, the Parties agree as follows:


1.           Services.  The Consultant shall provide the Services in the
relevant Field of Interest, as requested by the Company and set forth in Exhibit
A attached hereto. Consultant will provide consulting services, which shall
amount to not less than five days per month or such other amount of time as is
necessary for the Consultant to complete the Services as reasonably requested by
the Company and as the Consultant’s schedule permits.    Consultation may be
sought by the Company over the telephone, in person, at the Company's offices or
another reasonable location or through written correspondence, and will involve
reviewing activities and developments in the Field of Interest.  Additionally,
Consultant may be requested to attend, to the extent Consultant’s schedule
permits, one or more in person meetings with other members of the Board or
committees or advisory committees of the Board or scientific advisors to the
Company, in keeping with the terms of this Agreement.  In addition, Consultant
shall provide a full and detailed report no later than [6] months after the date
of this Agreement and, during said time period shall have provided the Service
faithfully.


2.           Term and Termination.  The term of this Agreement will begin on the
Effective Date of this Agreement and will end on the first year anniversary
(based on a 360 day year containing four (4) ninety (90) day quarterly periods)
of this Agreement or upon earlier termination as provided below (the "Term");
provided, however, that the Term may be renewed, by mutual consent of the
Parties, for successive one-year periods. This Agreement may be terminated at
any time upon sixty (60) days written notice by either party.  The Consultant
agrees, following the termination of this Agreement or upon earlier request by
the Company, to promptly return all drawings, tracings, research reports,
product manufacturing information or brochures, instructional materials, and all
visual or written materials in the Consultant’s possession that were either
supplied by the Company in conjunction with the Consultant’s consulting services
under this Agreement, or, that were generated by the Consultant in the
performance of consulting services under this Agreement.


3.           Compensation.  Consultant shall receive stock based compensation
upon entering into this Agreement and cash compensation as follows:


3.1           Hourly Compensation; Commencing Six Month Anniversary of
Term.  Consultant may be compensated an hourly fee of $250.00 for all work
requested to be performed by the Company after six months after the effective
date of this Agreement and only within agreed upon budgets agreed to in advance
so as to avoid payment dispute.  Nothing herein however shall be deemed to
require any form of cash or other compensation other than the below mentioned
shares, for any services unless agreed to by the company in advance.


3.2           Stock Based Compensation. Consultant shall receive 1,450,000
shares (the “Shares”) of Common Stock which shall vest immediately upon
acceptance of the terms hereof by the Consultant.  Notwithstanding the
foregoing, in the event Consultant does not provide the Services and related
report at the times contemplated hereby, then the Company shall be entitled to
terminate this Agreement and seek damages not to exceed return of the shares,
or, if transferred, the value thereof.  The foregoing shares shall, after the
effective date and acceptance of the terms hereof by the Consultant, be deemed
duly authorized, validly issued, fully paid and non-assessable.


All shares are restricted and may only be issued in accordance with an exemption
from registration under the Securities Act of 1933, as amended (the “Securities
Act”).  The Shares are being acquired on an as is basis from the Company.  The
Company has made no, and currently makes no warranty or representation
whatsoever as to the present or future value or liquidity levels of the
Shares.  The parties acknowledge and agree that any presumed value provided on a
1099 or in similar tax documents or any dollar amount valuation of the Company
or the Shares as indicated on the Company’s past or future SEC reports or
financial statements, are not necessarily indicative of the present or future
actual value of the Shares.


3.2.1           Consultant understands that any restricted shares, and any
securities issued in respect thereof, shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


3.3           Additional Success Fees.  The Consultant shall not receive any
form of success or finance success based compensation and, shall not take any
actions or act in any manner requiring FINRA registration.


3.4           Acknowledgement of Risks Relating to Shares.  Consultant
understands and acknowledges that the shares being received are illiquid and do
not vest for a period of time and certain shares are further subject to
forfeiture if this Agreement is terminated prior to the end of any Term.  In
addition, the securities of the Company are generally illiquid and subject a
high degree of risk.  Consultant represents that it has the knowledge and
experience to assess the nature of a risk relating to such shares.  Consultant
understands therefore, that it is possible that he will not be able to monetize
the value of the shares.  Additionally, and without limitation, Consultant
acknowledges that:


3.4.1           the Shares are “restricted securities” (as such term is defined
in Rule 144 promulgated under the Act (“Rule 144”), and that the Shares may
include a restrictive legend, and, that the Shares may not be able to be sold
unless registered with the United States Securities and Exchange Commission and
qualified by appropriate state securities regulators, or unless the Consultant
complies with an exemption from such registration and qualification (including,
without limitation, compliance with Rule 144);


3.4.2           Consultant has adequate means of providing for current needs and
contingencies, has no need for liquidity in the investment, and is able to bear
the economic risk of an investment in the Shares offered by the Seller of the
size contemplated. The Consultant represents that he/she has read and reviewed
all public filings made available by each Issuer, with the United States
Securities Commission’s EDGAR filing service (www.sec.gov) and understands that
each Issuer maintains questionable financial stability.  The Consultant
represents that he/she is able to bear the economic risk of the investment and
at the present time could afford a complete loss of such investment;


3.4.3           the Consultant is an “Accredited Investor” as defined in
Regulation D of the Securities Act or the Consultant, and, directly or
indirectly, has sufficient knowledge and experience in financial and business
matters that the Consultant is capable of evaluating the merits and risks of an
investment in the Shares offered by the Seller and of making an informed
investment decision with respect thereto and has the capacity to protect the
Consultant’s own interests in connection with the Consultant’s proposed
investment in the Shares. Consultant is not acquiring the shares as part of a
public solicitation or offering and is not acquiring said shares with intent to
distribute the same;


3.4.4           The Consultant is acquiring the Shares solely for the
Consultant’s own account as principal, for investment purposes only and not with
a view to the resale or distribution thereof, in whole or in part, and no other
person or entity has a direct or indirect beneficial interest in such Shares
other than the Consultant and its principals.


3.4.5           The Consultant will not sell or otherwise transfer the Shares
without registration under the Act or an exemption therefrom and fully
understands and agrees that the Purchaser must bear the economic risk of their
purchase for an indefinite period of time because, among other reasons, the
Shares have not been registered under the Securities Act or under the securities
laws of any state and, therefore, cannot be resold, pledged, assigned or
otherwise disposed of unless they are subsequently registered under the
Securities Act and under the applicable securities laws of such states or unless
an exemption from such registration is available.


4.           Certain Other Contracts.  Company is aware that Consultant is
involved in several professional engagements with various commercial
entities.  The Consultant will not disclose to the Company any information that
the Consultant is obligated to keep secret pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.  The consulting work
performed hereunder will not be conducted on time that is required to be devoted
to any other third party. The Consultant shall not use the funding, resources
and facilities of the any other third party to perform consulting work hereunder
and shall not perform the consulting work hereunder in any manner that would
give any third party rights to the product of such work.  The Consultant has
disclosed and, during the Term, will disclose to the President of the Company
any conflicts between this Agreement and any other relevant agreements binding
the Consultant.


5.           [Omitted.]


6.           Inventions Discovered by the Consultant While Performing Services
Hereunder. The Consultant will promptly and fully disclose to the President of
the Company any invention, improvement, discovery, process, formula, technique,
method, trade secret, or other intellectual property, whether or not patentable,
whether or not copyrightable (collectively, "Invention") made, conceived,
developed, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing services hereunder, whether for the
Company or any subsidiary or affiliate of the Company. The Consultant hereby
assigns to the Company all of his right, title and interest in and to any such
Inventions. The Consultant will execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Inventions. The Consultant hereby irrevocably designates the Secretary of the
Company as his agent and attorney-in-fact to execute and file any such document
and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company's or any subsidiary’s or affiliates’
rights under this paragraph. This Section 6 will survive the termination of this
Agreement.


7.           Confidentiality.


7.1           The Consultant acknowledges that, during the course of performing
his services hereunder, the Company (which, for purposes of this Section 7 shall
be deemed to be defined as the Company and any subsidiary of the Company) will
be disclosing information to the Consultant, and the Consultant will be
developing information related to the Field of Interest, Inventions, projects,
products, potential customers, personnel, business plans, and finances, as well
as other commercially valuable information (collectively "Confidential
Information"). The Consultant acknowledges that the Company's business is
extremely competitive; dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.  The Consultant agrees that the Confidential Information will be
used by the Consultant only in connection with consulting activities hereunder,
and will not be used in any way that is detrimental to the Company.  The
Consultant agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company. The Consultant will treat all such information as confidential
and proprietary property of the Company.  The term "Confidential Information"
does not include information that (i) is or becomes generally available to the
public other than by disclosure in violation of this Agreement, (ii) was within
the relevant party's possession prior to being furnished to such party, (iii)
becomes available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order. If disclosure is required, the Consultant will give
the Company advance notice so that the Company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies of any of the foregoing. Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 after the termination of this Agreement.


7.2           If the Consultant has a conflict of interest, or potential
conflict of interest, with respect to any matter, he shall excuse himself from
the discussion of such matter and at the time of the execution of this
Agreement, Consultant shall disclose and describe all potential conflicts of
interest that may arise from the execution of this Agreement with respect to
prior engagements Consultant is a party to.


8.           Acknowledgments and Assent.  The Parties acknowledge that they have
been given at least seven (7) days to consider this Agreement and that they were
advised to consult with an independent attorney prior to signing this Agreement
and that they have in fact consulted with counsel of their own choosing prior to
executing this Agreement.  The Parties may revoke this Agreement for a period of
three (3) calendar days after signing this Agreement, and the Agreement shall
not be effective or enforceable until the expiration of this three (3) day
revocation period.  The Parties agree that they have read this Agreement and
understand the content herein, and freely and voluntarily assent to all of the
terms herein.


9.           Use of Name.  It is understood that the name of the Consultant will
appear in disclosure documents required by securities laws, and in other
regulatory, administrative filings and public relations materials in the
ordinary course of the Company's business. The above-described uses will be
deemed to be acceptable uses.


10.           No Conflict: Valid and Binding. The Consultant represents that
neither the execution of this Agreement nor the performance of the Consultant's
obligations under this Agreement will result in a violation or breach of any
other agreement by which the Consultant is bound. The Company represents that
this Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.


11.           Notices. Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) 5 days after sending when sent
by regular mail to the following address:
 
 
In the case of the Company:
In the case of the Consultant:
   
Shrink Nanotechnologies, Inc.
Attention: Justin Heit
2038 Corte del Nogal, Suite 110
____________________
Carlsbad, California 92011
_____, California ______



or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.


12.           Independent Contractor: Withholding. The Consultant will at all
time be an independent contractor, and as such will not have authority to bind
the Company.  The Parties acknowledge that this Agreement is not a contract
within the meaning of Section 2750 of the California Labor Code, and the
Consultant is not an employee of the Company for any purpose under the
California Labor Code.  Consultant will not act as an agent nor shall he be
deemed to be an employee of the Company for the purposes of any employee benefit
program, unemployment benefits, or otherwise. The Consultant recognizes that no
amount will be withheld from his compensation for payment of any federal, state,
or local taxes and that the Consultant has sole responsibility to pay such
taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.


13.           Assignment.  Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement. The
Company may assign all rights and liabilities under this Agreement to a
subsidiary or an affiliate or to a successor to all or a substantial part of its
business and assets without the consent of the Consultant. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding upon each
of the heirs, assigns and successors of the respective parties.


14.           Severability.  If any provision of this Agreement shall be
declared invalid, illegal or unenforceable, such provision shall be severed and
the remaining provisions shall continue in full force and effect.


15.           Indemnification. Consultant agrees to indemnify, hold harmless,
reimburse and defend the the Company and each of their respective officers,
directors, agents, affiliates, members, managers, control persons, and principal
shareholders (each, together with the Company, an “Indemnified Party”), against
any claim, cost, expense, liability, obligation, loss or damage (including
reasonable legal fees) of any nature, incurred by or imposed upon the Company or
any such person which results, arises out of or is based upon: (i) any act by
the Consultant of fraud or violation of state or federal law causing any Claim
(as hereinafter defined) or investigation on or against an Indemnified Party;
(ii) any intentional or fraudulent material misrepresentation by the Consultant
or intentional or fraudulent breach of any representation or warranty by the
Consultant in this Agreement document prepared by the Consultant for use by the
Company or third parties; or (iii) after any applicable notice and/or cure
periods, any material breach or default in performance by the Consultant of any
covenant or undertaking to be performed by the Consultant  hereunder.
 
If any claim, suit, action or other proceeding to which the indemnity set forth
herein applies (“Claim”) is brought against the Company an Indemnified Party,
such Indemnified Party shall give the Consultant prompt notice of such Claim,
and the Consultant shall have the right, at its own expense, to participate in
or assume, with the consent of the Indemnified Party (such consent not to be
unreasonably withheld), the defense of such Claim, provided that, the Consultant
shall use counsel reasonably acceptable to the Indemnified Party in defending
such Claim.
 
16.           Remedies. The Consultant acknowledges that the Company would have
no adequate remedy at law to enforce Sections 3, 4, 5, 6, 7, and 15 hereof.  In
the event of a violation by the Consultant of such Sections, the Company shall
have the right to obtain injunctive or other similar relief, as well as any
other relevant damages, without the requirement of posting bond or other similar
measures.  In the event any dispute is asserted by the Company as to the
Services, the Company may issue a stop order with the Company’s stock transfer
agent, for all or a portion of the shares issued without the requirement that a
bond be posted therefore.  In such connection, Consultant waives any obligation
of Company to post a bond as to such stop order and, will not contest any
efforts or application of the Company to take such action without the
requirement of posing a bond.  Notwithstanding the foregoing, in the event
Consultant does not provide the Services and related report at the times
contemplated hereby, then the Company shall be entitled to terminate this
Agreement and seek damages not to exceed return of the shares, or, if
transferred, the value thereof.  (i.e. liquidated damages shall be limited to
return of the shares or, the value thereof based on current market prices).


17.           Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties, and may only
be amended in writing.


[Signature Page Follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
[Signature Page to Consulting Agreement]


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Shrink Nanotechnologies,
Inc.                                                                           Consultant






____________________________                                                                  _____________________________
By: Mark L.
Baum                                                                                                  
By: Justin Heit
Its:
CEO                                                                                                                
 an individual

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit A


Field Of Interest


I.  
Consultant shall provide service which includes:



A.  
Development of product launch and commercialization supporting material for the
Company’s Biotech and life sciences research tools.  The initial focus shall be
on on integrated solutions for Stem Cell researchers as further defined in I(B)
and II below.

B.  
Submit a background and product research reference report on:

a.  
 StemDisc US Provisional Patent 61/161,388 and

b.  
Tunable Shrink-induced honeycomb microwell arrays for uniform embryoid bodies
published in Lab Chip, 2009, 9, 3338-3344, DOI 10.1039/b914091c for final
approval. 



II.  
Consultant to provide supporting product collateral for the following
StemDisc™  suite of products:



Product Line                                                Germ Layer
Disposition
StemDisc Ecto
                                                                Endoderm (liver,
pancreas, lungs)
StemDisc Endo                                                Mesoderm (heart,
muscle, bone,  kidneys)
StemDisc Meso                                                Ectoderm (nervous
tissue, epidermis)
CellAlign                                                Ectoderm (Heart and
nervous tissue)


Consultant shall also provide product collateral for the Company’s Rapid
Prototyping Solution ™ (RPS)


III.  
Product Information prepared by the Consultant should include:



A.  
Product packaging, product  specification brochures, instructions for use and
related tools;

B.  
Instructional videos for use in the academic and corporate laboratories;

C.  
Copy writing including translating science terminology into easier to understand
terminology;

D.  
Typography selection and story board for each project





In addition, and for the above items, Consultant shall compile and prepare
corporate information and videos for internal use to assist in lab automation
and training for the Company’s overall management of research and development
efforts for Solar, Biotech research tools and diagnostic applications.     


All work shall be provided in a commercially acceptable business like manner
reasonably satisfactory to the Company.  Under no circumstances may any product
information, videos or other content or materials be provided without prior
review and written approval by the Company, in its sole and absolute discretion.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Exhibit B
Curriculum Vitae
